DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,12,16,17, are objected to because of the following informalities:  claims 1, 12, 16, and 17 recite a gas comprising a boron and fluorine compound and is not clear if the boron is a boron containing compound or if it is borane or diborane or if it is elemental boron, and if the fluorine compound is an F2 gas or a fluorine containing compound that includes other elements in it and if so, what combinations can be included.  The recitation is not clear as to what combination of elements are involved in the recitation “boron and fluorine compound”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7, 12, 16-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2008/0182419 (hereinafter referred to as Yasui).
Yasui, in the abstract, and in paragraph nos. [0020]-[0022], and in [0054], discloses the processing of a substrate wherein a photoresist mask pattern (photoresist being EUV resist, see paragraph [0074]) is formed on the underlying laminate underlying the photoresist mask pattern, the laminate including an antireflecting layer underlying immediately below the photoresist mask pattern, the antireflecting layer (the claimed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2008/0182419 (hereinafter referred to as Yasui) in view of U. S. .
Yasui is discussed in paragraph no. 4, above.
The difference between the claims and Yasui is that Yasui does not disclose the compound as BxFy (claims 21-23).
Gouk discloses in paragraph no. [0038]- [0039], the use of BF3 containing process gas to form the plasma.  
	Therefore, it would be obvious to a skilled artisan to modify Yasui by employing BF3 as one of the process gas sources into the plasma as taught by Gouk because Gouk in [0066], discloses that using such as plasma enables the planarization of the substrate surfaces that is being subjected to the plasma exposure and the formation of a smooth surface.
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.  The 35 U. S. C. 102 rejection made in the previous office action has been maintained.  xFy)” is not taught by Yasui, this limitation is not recited in the independent claims, and the recitation in the independent claims and/or claim 17, do not limit the compound to BxFy.  Also, Yasui is not dependent upon to disclose the use of BxFy. see paragraph no. 6, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 29, 2021.